Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 1 of 33 Page ID #:921




                      EXHIBIT A-1
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 2 of 33 Page ID #:922




    1                           UNITED STATES DISTRICT COURT
    2                         CENTRAL DISTRICT OF CALIFORNIA
    3                                    WESTERN DIVISION
    4   STEAMFITTERS LOCAL 449 PENSION
        PLAN, Individually and on Behalf of all           Case No. 2:18-cv-03579 AB (JCx)
    5   Others Similarly Situated,
                                                          CLASS ACTION
    6                                Plaintiff,
    7             vs.
    8   MOLINA HEALTHCARE, INC., J.
        MARIO MOLINA, JOHN C. MOLINA,
    9   TERRY P. BAYER and RICK HOPFER,
  10                                 Defendants.
  11
                             NOTICE OF PENDENCY OF CLASS
  12                       ACTION, PROPOSED SETTLEMENT, AND
                        MOTION FOR ATTORNEYS’ FEES AND EXPENSES
  13
               If you purchased or otherwise acquired the publicly traded common
  14        stock of Molina Healthcare, Inc. during the period from October 31, 2014
            through August 2, 2017, inclusive (the “Class Period”), and were damaged
  15         thereby, you may be entitled to a payment from a class action settlement.
  16    A Federal Court authorized this Notice. This is not a solicitation from a lawyer.
  17    ●         The purpose of this Notice is to inform you of: (i) the pendency of the
  18              above-captioned securities class action (the “Action”); (ii) the proposed
  19              settlement of the Action (the “Settlement”) on the terms and conditions
  20              provided for in the Stipulation and Agreement of Settlement, dated May 5,
  21              2020 (the “Settlement Agreement”);1 and (iii) the hearing to be held by the
  22              Court (the “Settlement Hearing”). At the Settlement Hearing, the Court will
  23              consider: (i) whether the Settlement should be approved; (ii) whether the
  24              proposed plan for allocating the net proceeds of the Settlement to eligible
  25              members of the Settlement Class (the “Plan of Allocation”) should be
  26              approved; (iii) Lead Counsel’s Fee and Expense Application; and (iv)
  27
            1
  28            The Settlement Agreement can be viewed at www._________.com.

                                                                                                1
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 3 of 33 Page ID #:923




    1           certain other matters. Please read this Notice carefully. This Notice
    2           describes important rights you may have and what steps you must take if you
    3           wish to participate in the Settlement or wish to be excluded from the
    4           Settlement Class.2
    5   ●       If approved by the Court, the Settlement will create a $7.5 million cash fund,
    6           plus any interest earned thereon, for the benefit of eligible Settlement Class
    7           Members, less any attorneys’ fees and expenses awarded by the Court,
    8           Notice and Administration Expenses, and Taxes.
    9   ●       The Settlement resolves claims by Court-appointed Lead Plaintiff
  10            Steamfitters Local 449 Pension Plan which have been asserted individually
  11            and on behalf of the Settlement Class against Molina Healthcare, Inc.
  12            (“Molina” or the “Company”), J. Mario Molina, John C. Molina, Terry P.
  13            Bayer, and Rick Hopfer (collectively, “Defendants”). It avoids the costs and
  14            risks of continuing the litigation; pays money to eligible Settlement Class
  15            Members; and releases the Released Defendant Parties (defined below) from
  16            liability.
  17                  If you are a Settlement Class Member, your legal rights
                 will be affected by this Settlement whether you act or do not act.
  18                              Please read this Notice carefully.
  19            YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
  20    SUBMIT A CLAIM FORM The only way to be eligible to receive a payment
        NO LATER THAN        from the Net Settlement Fund.
  21    ______________, 2020
  22
        EXCLUDE YOURSELF BY This is the only option that, assuming your claim
  23    SUBMITTING A WRITTEN is timely brought, might allow you to ever bring
        REQUEST SO THAT IT IS or be part of any other lawsuit against
  24    RECEIVED NO LATER        Defendants and/or the other Released Defendant
        THAN _____________, 2020 Parties concerning the Released Claims. If you
  25                             exclude yourself from the Settlement Class, you
                                 will not be eligible to receive any payment from
  26                             the Net Settlement Fund. See Question 11 below
  27        2
           All capitalized terms not otherwise defined in this Notice have the same
  28    meanings as defined in the Settlement Agreement.

                                                                                              2
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 4 of 33 Page ID #:924




    1                                     for details.
    2   OBJECT BY SUBMITTING Write to the Court about why you do not like the
        A WRITTEN OBJECTION Settlement, the Plan of Allocation, and/or Lead
    3   SO THAT IT IS RECEIVED Counsel’s Fee and Expense Application. If you
        NO LATER THAN            object, you will still be a member of the
    4   __________________, 2020 Settlement Class. See Question 15 below for
                                 details.
    5
    6   GO TO A HEARING ON        Ask to speak in Court about the Settlement. If
        ___________________, 2020 you submit an objection, you may (but you do
    7   AND FILE A NOTICE OF not have to) attend the hearing and, at the
        INTENTION TO APPEAR discretion of the Court, speak in Court about
    8   SO THAT IT IS RECEIVED your objection. See Question 19 below for
        NO LATER THAN             details.
    9   _____________, 2020
  10    DO NOTHING                        You will not be eligible to receive a payment
                                          from the Net Settlement Fund, you will give up
  11                                      rights, and you will still be bound by the
                                          Settlement.
  12
  13    ●     These rights and options—and the deadlines to exercise them—are
  14          explained in this Notice.
  15    ●     The Court in charge of this case still has to decide whether to approve the
  16          Settlement. Payments will be made if the Court approves the Settlement and
  17          after any appeals are resolved. Please be patient.
  18                            SUMMARY OF THE NOTICE
  19    Statement of the Settlement Class’s Recovery
  20          1.    Subject to Court approval, Lead Plaintiff, on behalf of the Settlement
  21    Class, has agreed to settle the Action in exchange for a payment of $7,500,000 (the
  22    “Settlement Amount”) to be deposited into an Escrow Account, which may earn
  23    interest (the “Settlement Fund”). The Net Settlement Fund (as defined below) will
  24    be distributed to Settlement Class Members according to the Court-approved plan
  25    of allocation. The proposed Plan of Allocation is set forth on pages __-__ below.
  26    Estimate of Average Amount of Recovery Per Share
  27          2.    Based on Lead Plaintiff’s consulting damages expert’s estimate of the
  28    number of shares of Molina publicly traded common stock eligible to participate in
                                                                                            3
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 5 of 33 Page ID #:925




    1   the Settlement, and assuming that all investors eligible to participate in the
    2   Settlement do so, Lead Plaintiff estimates that the average recovery, before
    3   deduction of any Court-approved fees and expenses, such as attorneys’ fees,
    4   litigation expenses, Taxes, and Notice and Administration Expenses, would be
    5   approximately $0.19 per allegedly damaged share. An allegedly damaged share
    6   might have been traded, and potentially damaged, more than once during the Class
    7   Period, and this average recovery represents the estimated average recovery for
    8   each alleged damaged share.
    9         3.     If the Court approves the maximum amount of attorneys’ fees and
  10    litigation expenses that may be requested by Lead Counsel (discussed below), the
  11    average recovery would be approximately $0.05 per allegedly damaged share.
  12    Please note, however, that these average recovery amounts are only estimates
  13    and Settlement Class Members may recover more or less than these estimated
  14    amounts. An individual Settlement Class Member’s actual recovery will depend
  15    on, for example: (i) the total number of claims submitted; (ii) the amount of the
  16    Net Settlement Fund; (iii) when the Settlement Class Member purchased or
  17    acquired Molina common stock during the Class Period; and (iv) whether and
  18    when the Settlement Class Member sold Molina common stock. See the Plan of
  19    Allocation beginning on page ___ for information on the calculation of your
  20    Recognized Claim.
  21    Statement of Potential Outcome of Case
  22          4.     The Parties disagree about both liability and damages and do not
  23    agree on the damages that would be recoverable if Lead Plaintiff were to prevail on
  24    each claim asserted against Defendants. The issues on which the Parties disagree
  25    include, among others: (i) whether Defendants made any statements or omitted any
  26    facts that were materially false or misleading, or otherwise actionable under the
  27    federal securities laws; (ii) whether any such allegedly materially false or
  28    misleading statements or omissions were made with the required level of intent or
                                                                                            4
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 6 of 33 Page ID #:926




    1   recklessness; (iii) the amounts by which the prices of Molina common stock were
    2   allegedly artificially inflated, if at all, during the Class Period; and (iv) the extent
    3   to which factors such as general market, economic, and industry conditions
    4   influenced the trading prices of Molina common stock during the Class Period.
    5         5.     Defendants have denied and continue to deny any wrongdoing, deny
    6   that they have committed any act or omission giving rise to any liability or
    7   violation of law, and deny that Lead Plaintiff and the Settlement Class have
    8   suffered any loss attributable to Defendants’ actions. While Lead Plaintiff believes
    9   its claims have merit, Lead Plaintiff also recognizes that there are significant
  10    obstacles to recovery.
  11    Statement of Attorneys’ Fees and Expenses Sought
  12          6.     Lead Counsel, on behalf of all Plaintiffs’ Counsel, will apply to the
  13    Court for an award of attorneys’ fees from the Settlement Fund in an amount not to
  14    exceed 25% of the Settlement Fund, plus any accrued interest. Lead Counsel will
  15    also apply for payment of litigation expenses incurred by Plaintiffs’ Counsel in
  16    prosecuting the Action in an amount not to exceed $140,000, which may include
  17    an application pursuant to the Private Securities Litigation Reform Act of 1995
  18    (“PSLRA”) for the reasonable costs and expenses (including lost wages) of Lead
  19    Plaintiff directly related to its representation of the Settlement Class. If the Court
  20    approves Lead Counsel’s Fee and Expense Application in full, the average amount
  21    of fees and expenses, assuming claims are filed for all shares eligible to participate
  22    in the Settlement, will be approximately $0.05 per allegedly damaged share of
  23    Molina common stock.
  24    Reasons for the Settlement
  25          7.     For Lead Plaintiff, the principal reason for the Settlement is the
  26    guaranteed cash benefit to the Settlement Class. This benefit must be compared to
  27    (i) the risk that the U.S. Court of Appeals for the Ninth Circuit will affirm the
  28    District Court’s dismissal of the Complaint; (ii) the uncertainty and risk that Lead
                                                                                               5
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 7 of 33 Page ID #:927




    1   Plaintiff will not be able to prove the allegations in the Complaint; (iii) the risk that
    2   the Court may grant some or all of the anticipated motions to be filed by
    3   Defendants; (iv) the uncertainty and risk inherent in the Parties’ competing theories
    4   of liability and damages; and (v) other uncertainties and risks of litigation in
    5   complex actions like this, including cost and delay potentially through trial and any
    6   post-trial appeals.
    7          8.     For Defendants, who deny all allegations of wrongdoing or liability
    8   whatsoever and deny that Settlement Class Members were damaged, the principal
    9   reasons for entering into the Settlement are to end the burden, expense, uncertainty,
  10    and risk of further litigation.
  11    Identification of Attorneys’ Representatives
  12           9.     Lead Plaintiff and the Settlement Class are represented by Lead
  13    Counsel, Christine M. Fox, Esq., Labaton Sucharow LLP, 140 Broadway, New
  14    York, NY 10005, (888) 219-6877, www.labaton.com,
  15    settlementquestions@labaton.com.
  16           10.    Further information regarding this Action, the Settlement, and this
  17    Notice may be obtained by contacting the Claims Administrator: Angeion Group,
  18    P.O. Box. __________, _____________________________, (_____) ____-____,
  19    www.___________com; or Lead Counsel.
  20          Please Do Not Call the Court With Questions About the Settlement
  21                              [END OF PSLRA COVER PAGE]
  22                                  BASIC INFORMATION
  23    1. Why did I get this Notice?
  24           11.    The Court authorized that this Notice be sent to you because you or
  25    someone in your family, or an investment account for which you serve as a
  26    custodian, may have purchased or otherwise acquired the publicly traded common
  27    stock of Molina during the period from October 31, 2014 through August 2, 2017,
  28    inclusive. Please Note: Receipt of this Notice does not mean that you are a
                                                                                              6
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 8 of 33 Page ID #:928




    1   Member of the Settlement Class or that you will be entitled to receive a
    2   payment from the Settlement. If you wish to be eligible for a payment, you
    3   are required to submit the Claim Form that is being distributed with this
    4   Notice and supporting documents, as explained in the Claim Form. See
    5   Question 8 below.
    6         12.    The Court directed that this Notice be sent to Settlement Class
    7   Members because they have a right to know about the proposed Settlement of this
    8   class action lawsuit, and about all of their options, including whether or not to
    9   object or exclude themselves from the Settlement Class, before the Court decides
  10    whether to approve the Settlement. If the Court approves the Settlement, and after
  11    any objections and appeals are resolved, an administrator appointed by the Court
  12    will make the payments that the Settlement allows.
  13          13.    This Notice explains the Action, the Settlement, Settlement Class
  14    Members’ legal rights, what benefits are available, who is eligible for them, and
  15    how to get them.
  16          14.    The Court in charge of the Action is the United States District Court
  17    for the Central District of California (the “Court” or “District Court”), and the case
  18    is known as Steamfitters Local 449 Pension Plan v. Molina Healthcare, Inc., et al.,
  19    Case No. 2:18-cv-03579 AB (JCx) (C.D. Cal.). The Action is assigned to the Hon.
  20    André Birotte Jr., United States District Judge.
  21    2. What is this case about?
  22          15.    Molina provides managed health care services under the Medicaid and
  23    Medicare programs and Patient Protection and Affordable Care Act health
  24    insurance marketplaces (“ACA Health Exchanges”). Molina’s health plans are
  25    operated by various wholly owned subsidiaries, each of which is licensed as a
  26    health maintenance organization (“HMO”). The Action arises out of Defendants’
  27    allegedly false and misleading representations concerning the scalability of the
  28    Company’s “administrative infrastructure” throughout the Class Period, which
                                                                                            7
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 9 of 33 Page ID #:929




    1   Defendants claimed had the capacity to support anticipated growth for Molina in
    2   both Medicaid markets and ACA Health Exchanges. Lead Plaintiff alleges that the
    3   market learned the “truth” regarding Molina’s administrative infrastructure through
    4   a series of partial disclosures beginning on April 28, 2016 and ending on August 2,
    5   2017, which disclosures allegedly caused drops in the price of Molina’s shares.
    6         16.    On April 27, 2018, Steamfitters filed a securities class action
    7   complaint in the Court on behalf of purchasers of Molina common stock. The
    8   Action ultimately was assigned to the Hon. Manuel Real, United States District
    9   Judge.
  10          17.    On June 29, 2018, Steamfitters moved pursuant to Section 21D of the
  11    Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. § 78u-4(a)(3)(B), as
  12    amended by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”),
  13    for appointment as lead plaintiff and for the appointment of its counsel, Labaton
  14    Sucharow LLP, as lead counsel.
  15          18.    On August 21, 2018, the Court issued an Order appointing
  16    Steamfitters as Lead Plaintiff and approving its selection of Labaton Sucharow
  17    LLP as Lead Counsel for the Class.
  18          19.    Lead Plaintiff, through Lead Counsel, conducted a thorough
  19    investigation relating to the claims, defenses, and underlying events and
  20    transactions that are the subject of this Action. This process included reviewing
  21    and analyzing: (i) documents filed publicly by the Company with the U.S.
  22    Securities and Exchange Commission (“SEC”); (ii) publicly available information,
  23    including press releases, news articles, and other public statements issued by or
  24    concerning the Company and the Defendants; (iii) research reports issued by
  25    financial analysts concerning the Company; (iv) publicly available data concerning
  26    Molina common stock; (v) certain internal, nonpublic documents provided to Lead
  27    Counsel by former employees of Molina; (vi) documents produced by Defendants
  28    in connection with the mediation; and (vii) the applicable law governing the claims
                                                                                            8
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 10 of 33 Page ID #:930




    1   and potential defenses. Lead Counsel also interviewed former Molina employees
    2   and other persons with relevant knowledge and consulted with experts on damages
    3   and causation issues and healthcare industry information technology (IT) systems.
    4         20.    Steamfitters filed the operative Amended Class Action Complaint for
    5   Violation of the Federal Securities Laws (the “Complaint”) on October 5, 2018.
    6   The Complaint alleges violations of Sections 10(b) and 20(a) of the Exchange Act,
    7   15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the
    8   SEC, 17 C.F.R. § 240.10b-5, on behalf of a class of all persons and entities that
    9   purchased or otherwise acquired Molina publicly traded common stock during the
   10   period from October 31, 2014 through August 2, 2017, inclusive, and were
   11   damaged thereby.
   12         21.    Defendants filed a motion to dismiss the Complaint on October 19,
   13   2018. Lead Plaintiff filed a memorandum of law in opposition to the motion on
   14   November 9, 2018. Defendants filed a reply in support of the motion to dismiss on
   15   November 19, 2018.
   16         22.    On December 13, 2018, the Court issued an Order granting
   17   Defendants’ motion and dismissing the Complaint with prejudice. The Court ruled
   18   that Lead Plaintiff failed to sufficiently plead falsity and scienter.
   19         23.    On January 9, 2019, Lead Plaintiff appealed from the Order to the
   20   United States Court of Appeals for the Ninth Circuit (the “Court of Appeals”).
   21   Lead Plaintiff filed its opening brief and record excerpts on April 24, 2019.
   22   Defendants filed their answering brief and supplemental record excerpts on June
   23   24, 2019. Lead Plaintiff filed its reply brief on August 14, 2019.
   24         24.    On June 26, 2019, during the pendency of the appeal, the Hon.
   25   Manuel Real passed away.
   26         25.    After the appeal was fully briefed, Lead Plaintiff and Defendants
   27   agreed to engage Michelle Yoshida, Esq. of PhillipsADR, a well-respected and
   28   experienced mediator, to assist the Parties in exploring a potential negotiated
                                                                                            9
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 11 of 33 Page ID #:931




    1   resolution of the claims asserted in this Action. On February 27, 2020, the Parties
    2   met with Ms. Yoshida in an attempt to reach a settlement. The mediation involved
    3   an extended effort to settle the claims and was preceded by the exchange of
    4   mediation statements and the provision of certain nonpublic documents by Molina
    5   to Lead Plaintiff. While these discussions narrowed the differences between Lead
    6   Plaintiff and Defendants, the Parties did not reach an accord that day.
    7            26.   On March 1, 2020, the Court of Appeals scheduled oral argument to
    8   proceed on May 13, 2020.
    9            27.   Thereafter, on March 5, 2020, following continued arm’s-length
   10   negotiations facilitated and supervised by Ms. Yoshida, the Parties reached an
   11   agreement-in-principle to settle this Action.
   12            28.   On March 19, 2020, the Parties filed a Joint Motion to Vacate Oral
   13   Argument and Stay Appeal Pending Settlement with the Court of Appeals (“Joint
   14   Motion”). The Joint Motion advised the Court of Appeals that the Parties had
   15   reached an agreement-in-principle to settle the Action, and asked the Court of
   16   Appeals to stay the appeal and vacate the May 13, 2020 oral argument date to
   17   allow the Parties time to negotiate the formal settlement documents.
   18            29.   On March 26, 2020, the Court of Appeals granted the Joint Motion.
   19   The Court of Appeals stayed the appeal until September 18, 2020 or until such
   20   time as the district court grants final approval to the Settlement, whichever comes
   21   first.
   22            30.   On April 21, 2020, the Parties filed a Joint Motion for Limited
   23   Remand Pending Consideration of Proposed Class Action Settlement with the
   24   Court of Appeals. On April 22, 2020, the Court of Appeals granted the motion and
   25   remanded the matter to the District Court for the limited purpose of allowing the
   26   District Court to consider the Settlement and related matters. On April 24, 2020,
   27   the District Court reassigned this Action to the Hon. André Birotte Jr., United
   28   States District Judge.
                                                                                          10
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 12 of 33 Page ID #:932




    1         31.    As of May 5, 2020, the Parties executed the Settlement Agreement,
    2   which sets forth the final terms and conditions of the Settlement.
    3   3. Why is this a class action?
    4         32.    In a class action, one or more persons or entities (in this case, Lead
    5   Plaintiff), sue on behalf of people and entities that have similar claims. Together,
    6   these people and entities are a “class,” and each is a “class member.” Bringing a
    7   case, such as this one, as a class action allows the adjudication of many
    8   individuals’ similar claims that might be too small to bring economically as
    9   separate actions. One court resolves the issues for all class members at the same
   10   time, except for those who exclude themselves, or “opt-out,” from the class. In
   11   this Action, the Court has appointed Steamfitters Local 449 Pension Plan to serve
   12   as Lead Plaintiff and has appointed Labaton Sucharow LLP to serve as Lead
   13   Counsel and Glancy, Prongay & Murray LLP to serve as Liaison Counsel.
   14   4. What are the reasons for the Settlement?
   15         33.    The Court did not finally decide in favor of Lead Plaintiff or
   16   Defendants. Instead, both sides agreed to a settlement.
   17         34.    Lead Plaintiff and Lead Counsel believe that the claims asserted in the
   18   Action have merit despite the District Court’s dismissal of the Complaint. Lead
   19   Plaintiff and Lead Counsel recognize, however, that the Court of Appeals may not
   20   reverse the District Court’s dismissal, and that there is risk, cost, and delay in
   21   continuing to pursue the claims in this Action through trial and any appeals.
   22   Defendants have raised a number of arguments and defenses (which they would
   23   raise at summary judgment and trial) that they did not make false and misleading
   24   statements in violation of the Exchange Act, and that Lead Plaintiff would not be
   25   able to establish that Defendants acted with the requisite intent. Even assuming
   26   Lead Plaintiff could establish liability, the amount of damages that could be
   27   attributed to the allegedly false and misleading statements would also be hotly
   28   contested. In the absence of a settlement, the Parties would present factual and
                                                                                             11
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 13 of 33 Page ID #:933




    1   expert testimony on each of these issues, and there is a risk that the Court or jury
    2   would resolve these issues unfavorably against Lead Plaintiff and the Settlement
    3   Class. In light of the Settlement and the guaranteed cash recovery to the
    4   Settlement Class, Lead Plaintiff and Lead Counsel believe that the proposed
    5   Settlement is fair, reasonable, and adequate, and in the best interests of the
    6   Settlement Class.
    7         35.    Defendants have denied and continue to deny any wrongdoing and
    8   deny that they have committed any act or omission giving rise to any liability or
    9   violation of law. Defendants deny the allegations that they knowingly, or
   10   otherwise, made any material misstatements or omissions; that any Member of the
   11   Settlement Class has suffered damages; that the prices of Molina common stock
   12   were artificially inflated by reason of the alleged misrepresentations, omissions, or
   13   otherwise; or that the conduct alleged in the Complaint caused any losses allegedly
   14   experienced by, or otherwise harmed, any Member of the Settlement Class.
   15   Nonetheless, Defendants have concluded that continuation of the Action would be
   16   protracted, time-consuming, and expensive, and that it is desirable that the Action
   17   be fully and finally settled in the manner and upon the terms and conditions set
   18   forth in the Settlement Agreement. Defendants also have taken into account the
   19   uncertainty and risks inherent in any litigation, especially a complex case like this
   20   Action, and believe that it is desirable and beneficial that the Action be settled in
   21   the manner and upon the terms and conditions set forth in the Settlement
   22   Agreement.
   23                           WHO IS IN THE SETTLEMENT
   24   5. How do I know if I am part of the Settlement Class?
   25         36.    To be eligible for a payment from the proceeds of the Settlement, you
   26   must be a Settlement Class Member. The Court has directed, for the purposes of
   27   the proposed Settlement, that everyone who fits the following description is a
   28   Settlement Class Member and subject to the Settlement unless they are an excluded
                                                                                           12
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 14 of 33 Page ID #:934




    1   person (see Question 6 below) or take steps to exclude themselves from the
    2   Settlement Class (see Question 11 below):
    3         All persons and entities that purchased or otherwise acquired
              Molina publicly traded common stock during the period from
    4         October 31, 2014 through August 2, 2017, inclusive, and were
              damaged thereby.
    5
              37.    Receipt of this Notice does not mean you are a member of the
    6
        Settlement Class. The Parties do not have access to your transactions in Molina
    7
        publicly traded common stock. If one of your mutual funds purchased Molina
    8
        common stock during the Class Period, that alone does not make you a Settlement
    9
        Class Member. You are a Settlement Class Member only if you individually
   10
        purchased or otherwise acquired Molina publicly traded common stock during the
   11
        Class Period. Check your investment records or contact your broker to see if you
   12
        have any eligible purchases or acquisitions.
   13
        6. Are there exceptions to being included?
   14
              38.    Yes. There are some individuals and entities who are excluded from
   15
        the Settlement Class by definition. Excluded from the Settlement Class are: (i) the
   16
        Defendants; (ii) the present and former officers and directors of the Company; (iii)
   17
        the Company’s subsidiaries and affiliates; (iv) the Company’s employee retirement
   18
        and benefit plan(s) and their participants or beneficiaries, to the extent they made
   19
        purchases through such plan(s); (v) members of the immediate families of the
   20
        Individual Defendants; (vi) any entity in which any Defendant has or had a
   21
        controlling interest; and (vii) the legal representatives, heirs, successors, and
   22
        assigns of any such excluded party. Also excluded from the Settlement Class will
   23
        be any Person that timely and validly seeks exclusion from the Settlement Class in
   24
        accordance with the procedures described in Question 11 below.
   25
                    THE SETTLEMENT BENEFITS — WHAT YOU GET
   26
        7. What does the Settlement provide?
   27
              39.    In exchange for the Settlement and the release of the Released Claims
   28
                                                                                            13
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 15 of 33 Page ID #:935




    1   against the Released Defendant Parties (see Question 10 below), Defendants have
    2   agreed to cause a $7.5 million payment to be made, which, along with any interest
    3   earned on this amount, will be distributed, after the deduction of Court-awarded
    4   attorneys’ fees and litigation expenses, Notice and Administration Expenses,
    5   Taxes, and any other fees or expenses approved by the Court (the “Net Settlement
    6   Fund”), among all Settlement Class Members who submit valid Claim Forms and
    7   are found to be eligible to receive a distribution from the Net Settlement Fund
    8   (“Authorized Claimants”).
    9   8. How can I receive a payment?
   10         40.    To qualify for a payment from the Net Settlement Fund, you must
   11   submit a timely and valid Claim Form. A Claim Form is included with this Notice.
   12   If you did not receive a Claim Form, you can obtain one from the website
   13   dedicated to the Settlement: www.___________.com, or from Lead Counsel’s
   14   website: www.labaton.com. You can also request that a Claim Form be mailed to
   15   you by calling the Claims Administrator toll-free at (____) ___-_____.
   16         41.    Please read the instructions contained in the Claim Form carefully, fill
   17   it out, include all the documents the form requests, sign it, and mail it to the Claims
   18   Administrator or submit it using the Settlement website so that it is postmarked or
   19   submitted no later than                              , 2020.
   20   9. When will I receive my payment?
   21         42.    The Court will hold a Settlement Hearing on
   22                , 2020 to decide, among other things, whether to finally approve the
   23   Settlement. Even if the Court approves the Settlement, there may be appeals which
   24   can take time to resolve, perhaps more than a year. It also takes a long time for all
   25   of the Claim Forms to be accurately reviewed and processed. Please be patient.
   26   10. What am I giving up to receive a payment or stay in the Settlement Class?
   27         43.    If you are a Settlement Class Member and do not timely and validly
   28   exclude yourself from the Settlement Class, you will remain in the Settlement
                                                                                          14
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 16 of 33 Page ID #:936




    1   Class and that means that, upon the “Effective Date” of the Settlement, you will
    2   release all “Released Claims” against the “Released Defendant Parties.”
    3                (a)    “Released Claims” means any and all claims and causes of
    4   action of every nature and description, including both known claims and Unknown
    5   Claims (defined below), whether arising under federal, state, common or foreign
    6   law, or any other law, whether class or individual in nature, that Lead Plaintiff or
    7   any other Settlement Class Member (i) asserted in the Action; or (ii) could have
    8   asserted in the Action, or in any forum, that arise out of, relate to, or are based
    9   upon both (a) the allegations, transactions, facts, events, acts, occurrences,
   10   statements, representations and/or omissions alleged in the Action and (b) the
   11   purchase or acquisition of Molina publicly traded common stock during the Class
   12   Period. For the avoidance of doubt, Released Claims do not include claims
   13   relating to the enforcement of the Settlement.
   14                (b)    “Released Defendant Parties” means Defendants, Defendants’
   15   Counsel, and each of their respective past or present subsidiaries, parents,
   16   affiliates, principals, successors and predecessors, assigns, officers, directors,
   17   shareholders, trustees, partners, agents, fiduciaries, contractors, employees,
   18   attorneys, auditors, and insurers; the spouses, members of the immediate families,
   19   representatives, and heirs of the Individual Defendants, as well as any trust of
   20   which any Individual Defendant is the settlor or which is for the benefit of any of
   21   their immediate family members; any firm, trust, corporation, or entity in which
   22   any Defendant has a controlling interest; and any of the legal representatives, heirs,
   23   successors in interest or assigns of Defendants.
   24                (c)    “Unknown Claims” means any and all Released Claims that
   25   Lead Plaintiff or any other Settlement Class Member does not know or suspect to
   26   exist in his, her, or its favor at the time of the release of the Released Defendant
   27   Parties, and any and all Released Defendants’ Claims that any Defendant does not
   28   know or suspect to exist in his, her, or its favor at the time of the release of the
                                                                                               15
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 17 of 33 Page ID #:937




    1   Released Plaintiff Parties, which if known by him, her, or it might have affected
    2   his, her, or its decision(s) with respect to the Settlement, including the decision to
    3   object to the terms of the Settlement or to exclude himself, herself, or itself from
    4   the Settlement Class. With respect to any and all Released Claims and Released
    5   Defendants’ Claims, the Parties stipulate and agree that, upon the Effective Date,
    6   Lead Plaintiff and Defendants shall expressly, and each other Settlement Class
    7   Member shall be deemed to have, and by operation of the Judgment or Alternative
    8   Judgment shall have, to the fullest extent permitted by law, expressly waived and
    9   relinquished any and all provisions, rights and benefits conferred by any law of any
   10   state or territory of the United States or foreign law, or principle of common law,
   11   which is similar, comparable, or equivalent to Cal. Civ. Code § 1542, which
   12   provides:
   13                A general release does not extend to claims that the
                     creditor or releasing party does not know or suspect to
   14                exist in his or her favor at the time of executing the
                     release and that, if known by him or her, would have
   15                materially affected his or her settlement with the debtor
                     or released party.
   16
        Lead Plaintiff, other Settlement Class Members, or Defendants may hereafter
   17
        discover facts, legal theories, or authorities in addition to or different from those
   18
        which any of them now knows or believes to be true with respect to the subject
   19
        matter of the Released Claims and the Released Defendants’ Claims, but Lead
   20
        Plaintiff and Defendants shall expressly, fully, finally, and forever settle and
   21
        release, and each Settlement Class Member shall be deemed to have settled and
   22
        released, and upon the Effective Date and by operation of the Judgment or
   23
        Alternative Judgment shall have settled and released, fully, finally, and forever,
   24
        any and all Released Claims and Released Defendants’ Claims as applicable,
   25
        without regard to the subsequent discovery or existence of such different or
   26
        additional facts, legal theories, or authorities. Lead Plaintiff and Defendants
   27
        acknowledge, and other Settlement Class Members by operation of law shall be
   28
                                                                                            16
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 18 of 33 Page ID #:938




    1   deemed to have acknowledged, that the inclusion of “Unknown Claims” in the
    2   definition of Released Claims and Released Defendants’ Claims was separately
    3   bargained for and was a material element of the Settlement.
    4         44.    The “Effective Date” will occur when an Order entered by the Court
    5   approving the Settlement becomes Final and is not subject to appeal. If you remain
    6   a member of the Settlement Class, all of the Court’s orders, whether favorable or
    7   unfavorable, will apply to you and legally bind you.
    8         45.    Upon the “Effective Date,” Defendants will also provide a release of
    9   any claims against Lead Plaintiff and the Settlement Class arising out of or related
   10   to the institution, prosecution, or settlement of the claims in the Action.
   11         EXCLUDING YOURSELF FROM THE SETTLEMENT CLASS
   12         46.    If you do not want to be eligible to receive a payment from the
   13   Settlement and you do not want to release the Released Claims against the
   14   Released Defendant Parties, then you must take steps to remove yourself from the
   15   Settlement Class. This is called excluding yourself or “opting out.” Please note:
   16   if you bring your own claims, Defendants will have the right to seek their
   17   dismissal. Also, Defendants may terminate the Settlement if Settlement Class
   18   Members who purchased in excess of a certain amount of shares of Molina
   19   common stock seek exclusion from the Settlement Class.
   20   11. How do I exclude myself from the Settlement Class?
   21         47.    To exclude yourself from the Settlement Class, you must mail a
   22   signed letter stating that you “request to be excluded from the Settlement Class in
   23   Steamfitters Local 449 Pension Plan v. Molina Healthcare, Inc., et al., Case No.
   24   2:18-cv-03579 AB (JCx) (C.D. Cal.).” You cannot exclude yourself by telephone
   25   or e-mail. Each request for exclusion must also state: (i) the name, address, and
   26   telephone number of the person or entity requesting exclusion; (ii) the number of
   27   shares of Molina publicly traded common stock purchased, acquired, and sold
   28   during the Class Period, as well as the date, number of shares and price per share
                                                                                         17
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 19 of 33 Page ID #:939




    1   of each such purchase, acquisition, and sale; and (iii) be signed by the person or
    2   entity requesting exclusion or an authorized representative. A request for
    3   exclusion must be mailed so that it is received no later than                  ,
    4   2020, at this address:
    5                            Molina Healthcare Securities Litigation
                                          c/o Angeion Group
    6                                     P.O. Box _______
                                        ___________________
    7
    8   Your exclusion request must comply with these requirements in order to be
    9   valid.
   10            48.   If you ask to be excluded, do not submit a Claim Form because you
   11   cannot receive any payment from the Net Settlement Fund. Also, you cannot
   12   object to the Settlement because you will not be a Settlement Class Member.
   13   However, if you submit a valid exclusion request, you will not be legally bound by
   14   anything that happens in the Action, and you may be able to sue (or continue to
   15   sue) Defendants and the other Released Defendant Parties in the future. If you
   16   have a pending lawsuit against any of the Released Defendant Parties, please
   17   speak to your lawyer in the case immediately.
   18   12. If I exclude myself, can I get money from the proposed Settlement?
   19            49.   No. If you exclude yourself, you are no longer a Settlement Class
   20   Member, so do not send in a Claim Form to ask for any money.
   21                        THE LAWYERS REPRESENTING YOU
   22   13. Do I have a lawyer in this case?
   23            50.   The Court appointed the law firm of Labaton Sucharow LLP to
   24   represent all Settlement Class Members. These lawyers are called “Lead Counsel.”
   25   You will not be separately charged for these lawyers. The Court will determine the
   26   amount of Plaintiffs’ Counsel’s fees and expenses, which will be paid from the
   27   Settlement Fund. If you want to be represented by your own lawyer, you may hire
   28   one at your own expense.
                                                                                           18
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 20 of 33 Page ID #:940




    1   14. How will the lawyers be paid?
    2         51.     Plaintiffs’ Counsel have not received any payment for their work in
    3   pursuing the claims against Defendants on behalf of the Settlement Class, nor have
    4   they been paid for their litigation expenses. Lead Counsel will ask the Court to
    5   award Plaintiffs’ Counsel attorneys’ fees of no more than 25% of the Settlement
    6   Fund, or $1,875,000, plus any accrued interest. Plaintiffs’ Counsel are Labaton
    7   Sucharow LLP and Glancy, Prongay & Murray LLP. No other attorneys will share
    8   in the fee awarded by the Court. Lead Counsel will also seek payment of litigation
    9   expenses incurred by Plaintiffs’ Counsel in the prosecution of the Action of no
   10   more than $140,000, which may include an application for Lead Plaintiff’s
   11   reasonable costs and expenses (including lost wages) directly related to its
   12   representation of the Settlement Class.
   13         52.     As explained above, any attorneys’ fees and expenses awarded by the
   14   Court will be paid from the Settlement Fund. Settlement Class Members are not
   15   personally liable for any such fees or expenses.
   16             OBJECTING TO THE SETTLEMENT, THE PLAN OF
               ALLOCATION, OR THE FEE AND EXPENSE APPLICATION
   17
        15. How do I tell the Court that I do not like something about the proposed
   18
        Settlement?
   19
              53.     If you are a Settlement Class Member, you can object to the
   20
        Settlement or any of its terms, the proposed Plan of Allocation, and/or Lead
   21
        Counsel’s Fee and Expense Application. You may give reasons why you think the
   22
        Court should not approve any or all of the Settlement terms or related relief. If you
   23
        would like the Court to consider your views, you must file a proper objection
   24
        within the deadline, and according to the following procedures.
   25
              54.     To object, you must send a signed letter stating that you object to the
   26
        proposed Settlement in “Steamfitters Local 449 Pension Plan v. Molina
   27
        Healthcare, Inc., et al., Case No. 2:18-cv-03579 AB (JCx) (C.D. Cal.).” Your
   28
                                                                                           19
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 21 of 33 Page ID #:941




    1   objection must state why you are objecting and whether your objection applies
    2   only to you, a subset of the Settlement Class, or the entire Settlement Class. The
    3   objection must also: (i) include the name, address, and telephone number of the
    4   person or entity objecting; (ii) contain a statement of the objection and the specific
    5   reasons for it, including any legal and evidentiary support (including witnesses) the
    6   Settlement Class Member wishes to bring to the Court’s attention; and (iii)
    7   identifying the number of shares of Molina publicly traded common stock the
    8   person or entity purchased, acquired, and sold during the Class Period, as well as
    9   the dates and prices of each such purchase, acquisition and sale. Unless otherwise
   10   ordered by the Court, any Settlement Class Member who does not object in the
   11   manner described in this Notice will be deemed to have waived any objection and
   12   will be forever foreclosed from making any objection to the proposed Settlement,
   13   the Plan of Allocation, and/or Lead Counsel’s Fee and Expense Application. Your
   14   objection must be filed with the Court at the address below, either by mail or in
   15   person, no later than _______________, 2020 and be mailed or delivered to each
   16   of the following counsel so that it is received no later than ____________, 2020:
   17                Court                   Lead Counsel               Defendants’ Counsel

   18           Clerk of the Court        Labaton Sucharow LLP         Latham & Watkins LLP
          United States District Court    Christine M. Fox, Esq.        Robert W. Perrin, Esq.
   19     Central District of California      140 Broadway         355 South Grand Ave., Suite 100
          First Street U.S. Courthouse     New York, NY 10005       Los Angeles, CA 90071-1560
   20   350 West First Street, Suite 4311
         Los Angeles, CA 90012-4565
   21
   22          55.    You do not need to attend the Settlement Hearing to have your written
   23   objection considered by the Court. However, any Settlement Class Member who
   24   has not submitted a request for exclusion and who has complied with the
   25   procedures described in this Question 15 and below in Question 19 may appear at
   26   the Settlement Hearing and be heard, to the extent allowed by the Court, about
   27   their objection. An objector may appear in person or arrange, at his, her, or its own
   28   expense, for a lawyer to represent him, her, or it at the Settlement Hearing.
                                                                                              20
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 22 of 33 Page ID #:942




    1   16. What is the difference between objecting and seeking exclusion?
    2         56.     Objecting is telling the Court that you do not like something about the
    3   proposed Settlement, Plan of Allocation, or Lead Counsel’s Fee and Expense
    4   Application. You can still recover money from the Settlement. You can object
    5   only if you stay in the Settlement Class. Excluding yourself is telling the Court
    6   that you do not want to be part of the Settlement Class. If you exclude yourself
    7   from the Settlement Class, you have no basis to object because the Settlement and
    8   the Action no longer affect you.
    9                            THE SETTLEMENT HEARING
   10   17. When and where will the Court decide whether to approve the proposed
   11   Settlement?
   12         57.     The Court will hold the Settlement Hearing on ________________,
   13   2020 at ___:___ ___.m., in Courtroom 7B at the United States District Court for
   14   the Central District of California, First Street U.S. Courthouse, 350 West First
   15   Street, Los Angeles, CA 90012.
   16         58.     At this hearing, the Court will consider, among other things, whether:
   17   (i) the Settlement is fair, reasonable, adequate, and should be finally approved; (ii)
   18   the Plan of Allocation is fair and reasonable, and should be approved; and (iii) the
   19   application of Lead Counsel for an award of attorneys’ fees and payment of
   20   litigation expenses, including those of Lead Plaintiff, is reasonable and should be
   21   approved. The Court will take into consideration any written objections filed in
   22   accordance with the instructions in Question 15 above. We do not know how long
   23   it will take the Court to make these decisions.
   24         59.     You should be aware that the Court may change the date and time of
   25   the Settlement Hearing, or hold the hearing telephonically, without another notice
   26   being sent to Settlement Class Members. If you want to attend the hearing, you
   27   should check with Lead Counsel beforehand to be sure that the date and/or time
   28   has not changed, or periodically check the Settlement website at
                                                                                            21
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 23 of 33 Page ID #:943




    1   www.___________.com to see if the Settlement Hearing stays as scheduled or is
    2   changed. Subscribers to PACER, a fee-based service, can also view the Court’s
    3   docket for the Action for updates about the Settlement Hearing through the Court’s
    4   on-line Case Management/Electronic Case Files System at https://www.pacer.gov.
    5   18. Do I have to come to the Settlement Hearing?
    6         60.    No. Lead Counsel will answer any questions the Court may have.
    7   But, you are welcome to attend at your own expense. If you submit a valid and
    8   timely objection, the Court will consider it and you do not have to come to Court to
    9   discuss it. You may have your own lawyer attend (at your own expense), but it is
   10   not required. If you do hire your own lawyer, he or she must file and serve a
   11   Notice of Appearance in the manner described in the answer to Question 19 below
   12   no later than                          , 2020.
   13   19. May I speak at the Settlement Hearing?
   14         61.    You may ask the Court for permission to speak at the Settlement
   15   Hearing. To do so, you must include with your objection (see Question 15), no
   16   later than                       , 2020, a statement that you, or your attorney,
   17   intend to appear in “Steamfitters Local 449 Pension Plan v. Molina Healthcare,
   18   Inc., et al., Case No. 2:18-cv-03579 AB (JCx) (C.D. Cal.).” Persons who intend to
   19   present evidence at the Settlement Hearing must also include in their objections
   20   (prepared and submitted in accordance with the answer to Question 15 above) the
   21   identities of any witnesses they may wish to call to testify and any exhibits they
   22   intend to introduce into evidence at the Settlement Hearing. You may not speak at
   23   the Settlement Hearing if you exclude yourself or if you have not provided written
   24   notice in accordance with the procedures described in this Question 19 and
   25   Question 15 above.
   26                                IF YOU DO NOTHING
   27   20. What happens if I do nothing at all?
   28         62.    If you do nothing and you are a member of the Settlement Class, you
                                                                                           22
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 24 of 33 Page ID #:944




    1   will receive no money from this Settlement and you will be precluded from starting
    2   a lawsuit, continuing with a lawsuit, or being part of any other lawsuit against
    3   Defendants and the other Released Defendant Parties concerning the Released
    4   Claims. To share in the Net Settlement Fund, you must submit a Claim Form (see
    5   Question 8 above).
    6                         GETTING MORE INFORMATION
    7   21. Are there more details about the Settlement?
    8         63.    This Notice summarizes the proposed Settlement. More details are
    9   contained in the Settlement Agreement. You may review the Settlement
   10   Agreement filed with the Court and other documents in the case during business
   11   hours at the Clerk of the Court, United States District Court for the Central District
   12   of California, First Street U.S. Courthouse, 350 West First Street, Suite 4311, Los
   13   Angeles, CA 90012. Subscribers to PACER can also view the papers filed
   14   publicly in the Action through the Court’s on-line Case Management/Electronic
   15   Case Files System at https://www.pacer.gov.
   16         64.    You can also get a copy of the Settlement Agreement, and other
   17   documents related to the Settlement, as well as additional information about the
   18   case and Settlement by visiting the website dedicated to the Settlement,
   19   www._________.com, where you will find answers to common questions about
   20   the Settlement and can download copies of the Settlement Agreement or Claim
   21   Form. You may also call the Claims Administrator toll free at (_____) ____-
   22   _____ or write to the Claims Administrator at Molina Healthcare Securities
   23   Litigation, c/o Angeion Group, P.O. Box _________________,
   24   ____________________.” Please do not call the Court with questions about
   25   the Settlement.
   26          PLAN OF ALLOCATION OF THE NET SETTLEMENT FUND
   27   22. How will my claim be calculated?
   28         65.    The Plan of Allocation set forth below is the plan that is being
                                                                                           23
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 25 of 33 Page ID #:945




    1   proposed by Lead Plaintiff to the Court for approval. The Court may approve this
    2   Plan of Allocation or modify it without additional notice to the Settlement Class.
    3   Any order modifying the Plan of Allocation will be posted on the Settlement
    4   website at: www.________________.com and at www.labaton.com.
    5         66.    As discussed above, the Settlement Amount and any interest it earns
    6   constitute the Settlement Fund. The Settlement Fund, after the deduction of Court-
    7   approved attorneys’ fees and litigation expenses, Notice and Administration
    8   Expenses, Taxes, and any other fees or expenses approved by the Court, is the Net
    9   Settlement Fund. If the Settlement is approved by the Court, the Net Settlement
   10   Fund will be distributed to eligible Authorized Claimants – i.e., members of the
   11   Settlement Class who timely submit valid Claim Forms that are accepted for
   12   payment – in accordance with this proposed Plan of Allocation or such other plan
   13   of allocation as the Court may approve.
   14         67.    To design the Plan, Lead Counsel conferred with Lead Plaintiff’s
   15   consulting damages expert. The objective of the Plan of Allocation is to distribute
   16   the Net Settlement Fund equitably among those Settlement Class Members who
   17   suffered economic losses as a proximate result of the alleged wrongdoing. The
   18   Plan of Allocation is not intended to estimate, or be indicative of, the amounts that
   19   Settlement Class Members might have been able to recover after a trial. Because
   20   the Net Settlement Fund is less than the total losses alleged to be suffered by
   21   Settlement Class Members, the formulas described below for calculating
   22   Recognized Losses are not intended to estimate the amounts that will actually be
   23   paid to Authorized Claimants. The Plan of Allocation measures the amount of loss
   24   that a Settlement Class Member can claim for purposes of making pro rata
   25   allocations of the Net Settlement Fund to Authorized Claimants.
   26         68.    For losses to be compensable damages under the federal securities
   27   laws, the disclosure of the allegedly misrepresented information must be the cause
   28   of the change in the price of the securities at issue. In this case, Lead Plaintiff
                                                                                              24
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 26 of 33 Page ID #:946




    1   alleged that Defendants issued false statements and omitted material facts during
    2   the Class Period (October 31, 2014 through August 2, 2017, inclusive) that
    3   artificially inflated the price of Molina publicly traded common stock. It is alleged
    4   that corrective information released after the market closed on April 28, 2016,
    5   February 15, 2017, and August 2, 2017, impacted the prices of Molina common
    6   stock in a statistically significant manner and removed the alleged artificial
    7   inflation from the share price on April 29, 2016, February 16, 2017, and August 3,
    8   2017. Accordingly, in order to have a compensable loss in this Settlement, Molina
    9   common stock must have been purchased or otherwise acquired during the Class
   10   Period and held through at least one of the alleged corrective disclosures listed
   11   above.
   12         69.    An individual Settlement Class Member’s recovery will depend on,
   13   for example: (a) the total number and value of claims submitted; (b) when the
   14   claimant purchased or acquired Molina common stock; and (c) whether and when
   15   the claimant sold his, her, or its shares of Molina common stock.
   16                CALCULATION OF RECOGNIZED LOSS AMOUNTS
                    FOR MOLINA PUBLICLY TRADED COMMON STOCK
   17
              70.    A “Recognized Loss Amount” will be calculated as set forth below
   18
        for each share of Molina publicly traded common stock purchased or otherwise
   19
        acquired during the Class Period that is listed in the Claim Form and for which
   20
        adequate documentation is provided. To the extent that the calculation of a
   21
        claimant’s Recognized Loss Amount results in a negative number (i.e., a gain), that
   22
        number shall be set to zero.
   23
              71.    A claimant’s “Recognized Claim” under the Plan of Allocation shall
   24
        be the sum of his, her or its Recognized Loss Amounts as calculated under the
   25
        Plan. For purposes of determining whether a claimant has a “Recognized Claim,”
   26
        purchases, acquisitions, and sales of Molina common stock will first be matched
   27
        on a First In/First Out (“FIFO”) basis. If a Settlement Class Member has more
   28
                                                                                            25
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 27 of 33 Page ID #:947




    1   than one purchase/acquisition or sale of Molina common stock during the Class
    2   Period, all purchases/acquisitions and sales shall be matched on a FIFO basis.
    3   Class Period sales will be matched first against any holdings at the beginning of
    4   the Class Period and then against purchases/acquisitions in chronological order,
    5   beginning with the earliest purchase/acquisition made during the Class Period.
    6          72.      For each share of Molina common stock purchased or otherwise
    7   acquired during the Class Period and sold before the close of trading on October
    8   31, 2017, an “Out of Pocket Loss” will be calculated. Out of Pocket Loss is
    9   defined as the purchase price (excluding all fees, taxes, and commissions) minus
   10   the sale price (excluding all fees, taxes, and commissions). To the extent that the
   11   calculation of the Out of Pocket Loss results in a negative number, that number
   12   shall be set to zero.
   13   For each share of Molina common stock purchased or acquired from October
        31, 2014 through and including August 2, 2017, and:
   14
               A. Sold before the opening of trading on April 29, 2016, the
   15             Recognized Loss Amount for each such share shall be zero.
   16          B. Sold after the opening of trading on April 29, 2016 and before the
                  close of trading on August 2, 2017, the Recognized Loss Amount
   17             for each such share shall be the lesser of:
   18                1. the dollar artificial inflation applicable to each such share on the
                        date of purchase/acquisition as set forth in Table 1 below
   19                   minus the dollar artificial inflation applicable to each such
                        share on the date of sale as set forth in Table 1 below; or
   20
                     2. the Out of Pocket Loss.
   21
               C. Sold after the close of trading on August 2, 2017 and before the
   22             close of trading on October 31, 2017, the Recognized Loss
                  Amount for each such share shall be the least of:
   23
                     1. the dollar artificial inflation applicable to each such share on the
   24                   date of purchase/acquisition as set forth in Table 1 below; or
   25                2. the actual purchase/acquisition price of each such share minus
                        the average closing price from August 3, 2017, up to the date of
   26                   sale as set forth in Table 2 below; or
   27                3. the Out of Pocket Loss.
   28          D. Held as of the close of trading on October 31, 2017, the
                  Recognized Loss Amount for each such share shall be the lesser
                                                                                               26
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 28 of 33 Page ID #:948




    1                 of:
    2                 1. the dollar artificial inflation applicable to each such share on the
                         date of purchase/acquisition as set forth in Table 1 below; or
    3
                      2. the actual purchase/acquisition price of each such share minus
    4                    $63.57.3
    5                                                    TABLE 1
    6                          Molina Common Stock Artificial Inflation
                         for Purposes of Calculating Purchase and Sale Inflation
    7
                            Transaction Date                         Artificial Inflation Per Share
    8                October 31, 2014 – April 28, 2016                          $26.45
    9                April 29, 2016 – February 15, 2017                         $14.92
                     February 16, 2017 – August 2, 2017                          $4.50
   10
   11                                                    TABLE 2
   12            Molina Common Stock Closing Price and Average Closing Price
                             August 3, 2017 – October 31, 2017
   13
                                                                                              Average
   14         Date          Closing      Average Closing           Date       Closing      Closing Price
                             Price        Price between                        Price      between August
   15                                     August 3, 2017                                    3, 2017 and
                                         and Date Shown                                     Date Shown
   16    08/03/2017         $62.32            $62.32          09/19/2017       $62.12          $61.96
         08/04/2017         $59.80            $61.06          09/20/2017       $62.58          $61.97
   17    08/07/2017         $58.59            $60.24          09/21/2017       $62.51          $61.99
         08/08/2017         $58.60            $59.83          09/22/2017       $65.32          $62.08
   18    08/09/2017         $58.27            $59.52          09/25/2017       $64.54          $62.15
         08/10/2017         $57.53            $59.19          09/26/2017       $65.59          $62.24
   19    08/11/2017         $58.05            $59.02          09/27/2017       $66.54          $62.35
         08/14/2017         $57.56            $58.84          09/28/2017       $67.59          $62.48
   20    08/15/2017         $57.03            $58.64          09/29/2017       $68.76          $62.63
         08/16/2017         $56.78            $58.45          10/02/2017       $68.51          $62.77
   21    08/17/2017         $59.51            $58.55          10/03/2017       $67.40          $62.88
   22     3
             Pursuant to Section 21D(e)(1) of the Exchange Act, “in any private action
   23   arising under this title in which the plaintiff seeks to establish damages by
        reference to the market price of a security, the award of damages to the plaintiff
   24   shall not exceed the difference between the purchase or sale price paid or received,
        as appropriate, by the plaintiff for the subject security and the mean trading price
   25   of that security during the 90-day period beginning on the date on which the
        information correcting the misstatement or omission that is the basis for the action
   26   is disseminated to the market.” Consistent with the requirements of the Exchange
        Act, Recognized Loss Amounts are reduced to an appropriate extent by taking into
   27   account the closing prices of Molina common stock during the “90-day look-back
        period,” August 3, 2017 through October 31, 2017. The mean (average) closing
   28   price for Molina common stock during this 90-day look-back period was $63.57.

                                                                                                      27
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 29 of 33 Page ID #:949




    1                                                                            Average
            Date       Closing     Average Closing      Date       Closing    Closing Price
    2                   Price       Price between                   Price    between August
                                    August 3, 2017                             3, 2017 and
    3                              and Date Shown                              Date Shown
         08/18/2017     $59.63          $58.64       10/04/2017    $67.02         $62.97
    4    08/21/2017     $59.98          $58.74       10/05/2017    $67.37         $63.07
         08/22/2017     $60.54          $58.87       10/06/2017    $67.86         $63.18
    5    08/23/2017     $60.51          $58.98       10/09/2017    $66.66         $63.25
         08/24/2017     $61.30          $59.13       10/10/2017    $65.16         $63.29
    6    08/25/2017     $62.03          $59.30       10/11/2017    $63.58         $63.30
         08/28/2017     $63.18          $59.51       10/12/2017    $63.42         $63.30
    7    08/29/2017     $63.50          $59.72       10/13/2017    $61.28         $63.26
         08/30/2017     $62.91          $59.88       10/16/2017    $59.86         $63.19
    8    08/31/2017     $64.00          $60.08       10/17/2017    $61.54         $63.16
         09/01/2017     $64.25          $60.27       10/18/2017    $63.09         $63.16
    9    09/05/2017     $65.42          $60.49       10/19/2017    $63.64         $63.17
         09/06/2017     $64.65          $60.66       10/20/2017    $64.40         $63.19
   10    09/07/2017     $64.97          $60.84       10/23/2017    $66.25         $63.25
         09/08/2017     $65.04          $61.00       10/24/2017    $66.24         $63.30
   11    09/11/2017     $65.88          $61.18       10/25/2017    $66.63         $63.35
         09/12/2017     $65.74          $61.34       10/26/2017    $65.53         $63.39
   12    09/13/2017     $66.07          $61.50       10/27/2017    $67.14         $63.45
   13    09/14/2017     $66.14          $61.66       10/30/2017    $66.66         $63.50
         09/15/2017     $66.62          $61.82
                                                     10/31/2017    $67.83        $63.57
   14    09/18/2017     $66.00          $61.95

   15                              ADDITIONAL PROVISIONS
   16         73.     Molina publicly traded common stock is the only security eligible for
   17   recovery under the Plan of Allocation. With respect to Molina common stock
   18   purchased or sold through the exercise of an option, the purchase/sale date of the
   19   Molina common stock is the exercise date of the option and the purchase/sale price
   20   is the exercise price of the option.
   21         74.     Purchases or acquisitions and sales of Molina common stock shall be
   22   deemed to have occurred on the “contract” or “trade” date as opposed to the
   23   “settlement” or “payment” or “sale” date. The receipt or grant by gift, inheritance
   24   or operation of law of Molina common stock during the Class Period shall not be
   25   deemed a purchase, acquisition, or sale of such shares of Molina common stock for
   26   the calculation of a claimant’s Recognized Claim, nor shall the receipt or grant be
   27   deemed an assignment of any claim relating to the purchase/acquisition of such
   28   shares of such Molina common stock unless (i) the donor or decedent purchased or
                                                                                          28
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 30 of 33 Page ID #:950




    1   otherwise acquired such shares of Molina common stock during the Class Period;
    2   (ii) no Claim Form was submitted by or on behalf of the donor, on behalf of the
    3   decedent, or by anyone else with respect to such shares of Molina common stock;
    4   and (iii) it is specifically so provided in the instrument of gift or assignment.
    5         75.    In accordance with the Plan of Allocation, the Recognized Loss
    6   Amount on any portion of a purchase or acquisition that matches against (or
    7   “covers”) a “short sale” is zero. The Recognized Loss Amount on a “short sale”
    8   that is not covered by a purchase or acquisition is also zero.
    9         76.    In the event that a claimant has an opening short position in Molina
   10   common stock at the start of the Class Period, the earliest Class Period purchases
   11   or acquisitions shall be matched against such opening short position in accordance
   12   with the FIFO matching described above and any portion of such purchases or
   13   acquisition that covers such short sales will not be entitled to recovery. In the
   14   event that a claimant newly establishes a short position during the Class Period, the
   15   earliest subsequent Class Period purchase or acquisition shall be matched against
   16   such short position on a FIFO basis and will not be entitled to a recovery.
   17         77.    An Authorized Claimant’s Recognized Claim shall be the amount
   18   used to calculate the Authorized Claimant’s pro rata share of the Net Settlement
   19   Fund. If the sum total of Recognized Claims of all Authorized Claimants who are
   20   entitled to receive payment out of the Net Settlement Fund is greater than the Net
   21   Settlement Fund, each Authorized Claimant shall receive his, her, or its pro rata
   22   share of the Net Settlement Fund. The pro rata share shall be the Authorized
   23   Claimant’s Recognized Claim divided by the total of Recognized Claims of all
   24   Authorized Claimants, multiplied by the total amount in the Net Settlement Fund.
   25   If the Net Settlement Fund exceeds the sum total amount of the Recognized Claims
   26   of all Authorized Claimants entitled to receive payment out of the Net Settlement
   27   Fund, the excess amount in the Net Settlement Fund shall be distributed pro rata to
   28   all Authorized Claimants entitled to receive payment.
                                                                                            29
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 31 of 33 Page ID #:951




    1         78.    The Net Settlement Fund will be allocated among all Authorized
    2   Claimants whose prorated payment is $10.00 or greater. If the prorated payment to
    3   any Authorized Claimant calculates to less than $10.00, it will not be included in
    4   the calculation and a distribution will not be made to that Authorized Claimant.
    5         79.    Distributions will be made to Authorized Claimants after all claims
    6   have been processed and after the Court has finally approved the Settlement. If
    7   there is any balance remaining in the Net Settlement Fund (whether by reason of
    8   tax refunds, uncashed checks or otherwise) after at least six (6) months from the
    9   date of initial distribution of the Net Settlement Fund, the Claims Administrator
   10   shall, if feasible and economical after payment of Notice and Administration
   11   Expenses, Taxes, and Attorneys’ Fees and Expenses, if any, redistribute such
   12   balance among Authorized Claimants who have cashed their initial checks in an
   13   equitable and economic fashion. Once it is no longer feasible or economical to
   14   make further distributions, any balance that still remains in the Net Settlement
   15   Fund after such re-distribution(s) and after payment of outstanding Notice and
   16   Administration Expenses, Taxes, and Attorneys’ Fees and Expenses, if any, shall
   17   be contributed to a non-sectarian, not-for-profit charitable organization serving the
   18   public interest designated by Lead Plaintiff and approved by the Court.
   19         80.    Payment pursuant to the Plan of Allocation, or such other plan as may
   20   be approved by the Court, shall be conclusive against all claimants. No person
   21   shall have any claim against Lead Plaintiff, Lead Counsel, their consulting
   22   damages expert, the Claims Administrator, or other agent designated by Lead
   23   Counsel, arising from determinations or distributions to claimants made
   24   substantially in accordance with the Settlement Agreement, the Plan of Allocation
   25   approved by the Court, or further orders of the Court. Lead Plaintiff, Defendants
   26   and their respective counsel, and all other Released Parties shall have no
   27   responsibility for or liability whatsoever for the investment or distribution of the
   28   Settlement Fund, the Net Settlement Fund, the Plan of Allocation or the
                                                                                           30
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 32 of 33 Page ID #:952




    1   determination, administration, calculation, or payment of any Claim Form or non-
    2   performance of the Claims Administrator, the payment or withholding of Taxes
    3   owed by the Settlement Fund or any losses incurred in connection therewith.
    4       SPECIAL NOTICE TO SECURITIES BROKERS AND NOMINEES
    5         81.    If you purchased or otherwise acquired publicly traded Molina
    6   common stock (ISIN: US60855R1005) during the Class Period for the beneficial
    7   interest of a person or entity other than yourself, the Court has directed that
    8   WITHIN SEVEN (7) CALENDAR DAYS OF YOUR RECEIPT OF THIS
    9   NOTICE, YOU MUST EITHER: (a) provide to the Claims Administrator the
   10   name and last known address of each person or entity for whom or which you
   11   purchased or otherwise acquired publicly traded Molina common stock during the
   12   Class Period; or (b) request additional copies of this Notice and the Claim Form
   13   from the Claims Administrator, which will be provided to you free of charge, and
   14   WITHIN SEVEN (7) CALENDAR DAYS of receipt, mail the Notice and Claim
   15   Form directly to all the beneficial owners of those securities. If they are available,
   16   you must also provide the Claims Administrator with the e-mail addresses of the
   17   beneficial owners. If you choose to follow procedure (b), the Court has also
   18   directed that, upon making that mailing, YOU MUST SEND A STATEMENT to
   19   the Claims Administrator confirming that the mailing was made as directed and
   20   keep a record of the names and mailing addresses used. Upon full and timely
   21   compliance with these directions, you may seek reimbursement from the
   22   Settlement Fund of your reasonable expenses actually incurred in connection with
   23   the foregoing, upon request and submission of appropriate documentation. All
   24   communications concerning the foregoing should be addressed to the Claims
   25   Administrator:
   26                         Molina Healthcare Securities Litigation
                                       c/o Angeion Group
   27                              P.O. Box ______________
   28                               ________________________
                                                                                          31
Case 2:18-cv-03579-AB-JC Document 72-2 Filed 05/05/20 Page 33 of 33 Page ID #:953




    1    Dated:                 , 2020       BY ORDER OF THE UNITED STATES
                                             DISTRICT COURT FOR THE
    2                                        CENTRAL DISTRICT OF
                                             CALIFORNIA
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                                32
